DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6 have been amended.  Claims 1-13 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654), for reasons set forth in the previous Office Action.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654), in further view of Lin (US 2009/0233888), for reasons set forth in the previous Office Action.

Response to Arguments
Applicant argues that Jones-Wilson and Sasakura are insufficient to establish a prima facie case of obviousness of claim 1 at least because Jones-Wilson and Sasakura fail to disclose or suggest every claimed feature.  Applicant asserts that claim 1 has been amended to recite the compounds, which selectively react with H2S.  Applicant asserts that for measuring a hydrogen sulfide, Sasakura inevitably includes a fluorescent moiety within the probe for measuring the hydrogen sulfide. Therefore, all of the probes disclosed in Sasakura including the one below provided in the Office Action 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that it is acknowledged that a fluorescent moiety is required for the compounds taught by Sasakura.  However the rejection is based upon the combined teaching of Jones-Wilson and Sasakura. Jones-Wilson does not teach a fluorophore, rather teaches ligands for coordination of 64Cu which have the claimed structure (e.g. cyclen, cyclam, etc.). 
With regard to the argument wherein the conventional fluorescent probe was quenched by attaching a fluorescent dye to the chelate and dropping Cu ions, it is respectfully submitted that Jones-Wilson does not require fluorescence imaging, rather 


Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618